Citation Nr: 1738985	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-43 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an intial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 6, 2013, and a rating in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1968 to February 1970, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A November 2016 rating decision established an effective date of February 12, 2009 for PTSD with a 30 percent disability evaluation and increased the rating to 50 percent effective November 6, 2013.

The issue of entitlement to service connection for bilateral hearing loss was previously on appeal.  However, in a November 2016 rating decision, the RO granted service connection.  The issue in controversy has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issue of entitlement to a rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas.

2.  It is reasonably shown that the Veteran's service-connected disability precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for at least a 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's PTSD is rated 30 percent disabling prior to November 6, 2013, and 50 percent thereafter.  He contends that his PTSD is more severe than the currently assigned rating and that he is entitled to a higher rating.  Following a review of the relevant evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's PTSD warrants a disability rating of at least 70 percent throughout the appeal period.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2016); 38 C.F.R. §§ 3.321(a), 4.1 (2016).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2016).  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

At the June 2009 VA examination, the Veteran reported good relationships with his wife, children, grandchildren, friends, and siblings.  The Veteran was casually, cleanly and appropriately dressed; alert and oriented; and his behavior was within normal limits.  His speech rate, volume, and tone were unremarkable; his communication was good, his mood was euthymic; his affect was congruent and appropriate; his thought process and thought content were unremarkable; and there were no signs of delusions or hallucinations.  The Veteran denied suicidal or homicidal ideation, plan, or intent.  The Veteran reported anger issues from time to time and that he is easily startled, problems sleeping, and short term and long term memory loss, specifically dates and times.  He denied panic attacks.  The examiner notes attention, memory, and concentration complaints may have a mild impact on efficiency and hypervigilance and concerns for safety may also deter him from being maximally productive.  The examiner notes the Veteran is very cautious outside of his house and this likely mildly inhibits his motivation to engage in social activities, meet new people, and make new friends.  He also notes that irritability may have a mild impact on his ability to get along with family and friends.

A November 2009 letter from a VA staff psychologist notes that the Veteran has problems in interpersonal relationships which would certainly interfere with work and socialization.  She notes his anger and impulse control is disturbed and he is often visibly disturbed, even having to present for appointments.  She states that while she cannot quantify due to the Veteran's underreporting symptoms, it is her belief that he is more depressed than he relates on standardized instruments or initial evaluations.

In the Veteran's December 2009 notice of disagreement, he reports that he is unable to have interpersonal relationships with family and friends, he has short term and long term memory loss, depressed mood, anger and impulse control issues, and suicidal and homicidal thoughts and tendencies. On his October 2010 VA Form 9, the Veteran continues to report suicidal and homicidal ideation, in addition to anxiety attacks two to three times per week.

At the January 2016 VA examination, the Veteran reported that his wife, daughter, and 23 year old granddaughter live with them and give him feedback on his anger issues.  He reported that he tries to keep his distance from them and tends to isolate in the garage or basement.  He also reported frequent verbal altercations with his neighbor and a physical altercation with his son-in-law four to five years prior.  The Veteran denied panic attacks and reported no major problems with hygiene or self-care.  He reported moderate problems with attention and concentration and often has a hard time focusing.  He denied suicidal or homicidal plan or intent, but endorsed chronic thoughts of self-harm.  He reported that he keeps a photo of his grandson near his gun to remind him why he should not commit suicide.

Upon examination, the examiner notes symptoms include depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and suicidal ideation.

Throughout the appeal period, the VA treatment records show past and current suicidal ideation.

A June 2017 letter from the Veteran's VA social worker notes that the Veteran did not receive an accurate VA examination and his PTSD symptoms are far more severe than he communicates to the examiner.  She notes that the Veteran is not able to answer questions honestly and openly due to his fear of his guns being taken away from him and his avoidance of thoughts, feelings, and memories.  She notes the Veteran experiences chronic suicidal ideation and persistent delusions or hallucinations.  She opines that his life is socially, financially, and occupationally impaired by his PTSD and his condition continues to worsen with age and time.
At the July 2017 hearing, the Veteran testified that he had daily panic attacks which were nearly continuous night and day, disorientation even in familiar surroundings, neglected his personal hygiene, unprovoked irritability, short-term and long-term memory issues, and difficulty maintaining effective relationships, even at home.  He testified that he may have hallucinations as sometimes he thinks about things and does not know if they are real.  He also testified to suicidal and homicidal thoughts.

The Veteran's wife, daughter, and granddaughter, submitted statements in June and July 2017 reporting the Veteran's anger is worsening and he has problems with memory and outbursts.  They are also concerned about his access to several guns.  The Veteran's friend also submitted a statement in support of the Veteran's PTSD in July 2017 noting the changes in his behavior since his service.

Following a review of the relevant evidence of record, the Board finds that the criteria for a rating of 70 percent have been met throughout the appeal period as the evidence shows suicidal ideation.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).

II. TDIU

On the Veteran's application for TDIU received in July 2017, the Veteran contends that his PTSD prevents him from securing or following a substantially gainful occupation.  He reports that he was unemployed due to PTSD and last worked full-time on June 1, 2000 and became too disabled to work on September 30, 2004.  His last employment was with J's Mulch as a truck driver in September 2004.  Prior to that he worked at Cincinnati Water Works as a valve operator.  He has a high school education.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

As the Board increases the Veteran's disability rating for PTSD to 70 percent throughout the appeal period in this decision, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

A November 2009 letter from a VA Staff Psychiatrist noted the Veteran has had problems in interpersonal relationships which would certainly interfere with work. A June 2017 letter from a VA social worker notes that the Veteran's life is socially, financially, and occupationally impaired by his PTSD and his condition continues to worsen with age and time.  She recommends a 100 percent disability rating.

At the Veteran's January 2016 VA examination, he reported problems getting along with others at the mulch company where he last worked.  At the Veteran's July 2017 Board hearing, he testified that he stopped working as he had issues with pressure and people as a truck driver.  He indicated that he had trouble with supervisors and coworkers and was unable to deal with authority.  He also indicated that he had lapses in judgment.

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment.  In sum, the Board finds that entitlement to a TDIU is warranted.


ORDER

For the entire appeal period, a rating of at least 70 percent for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to TDIU due to a service-connected disability is granted.

REMAND

The Veteran was last examined by the VA for his PTSD in January 2016.  At the Veteran's July 2017 Board hearing, he testified that his disability had worsened.  In light of the Veteran's testimony, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment and any additional, pertinent VA or private treatment records should be associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his PTSD.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the extent and severity of his PTSD symptoms. The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  Following examination of the Veteran, the examiner should identify all psychiatric symptoms and report on their frequency and severity.

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


